Citation Nr: 0004077	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-02 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1964 until 
February 1967.  Service in Vietnam is indicated by the 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Seattle, Washington, which denied entitlement to a 
rating in excess of 10 percent for PTSD.  

During the pendency of this appeal, the RO granted an 
increased disability rating of 30 percent for the veteran's 
PTSD.  In AB v. Brown, 6 Vet. App. 35 (1993), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  In this case, the 
veteran has continued to express disagreement with the 
disability rating assigned.

In January 1996, the veteran testified at a personal hearing 
held at the RO.  The transcript of the hearing is associated 
with the veteran's claims folder.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms such as nightmares, chronic sleep 
impairment, and mild memory loss; although the veteran 
appears to be generally functioning satisfactorily, with 
routine behavior, self-care, and conversation shown to be 
normal. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999);  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  In the interest of clarity, the 
Board will review the law, VA regulations and other authority 
which may be relevant to this claim; describe the factual 
background of this case; and then proceed to analyze the 
claim and render a decision.

Relevant law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The Schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The percentage ratings represent, as far 
as practicably can be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Governing regulations to include 38 C.F.R. §§ 4.1, 
4.2 (1999) require evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in the present case, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1999).

The veteran filed his claim of entitlement to an increased 
rating for PTSD in April 1994.  Effective November 7, 1996, 
during the pendency of this appeal, the VA's Schedule, 38 
C.F.R. Part 4, was amended with regard to rating mental 
disorders including PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130).  Because the veteran's claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In 
this case, the RO advised the veteran of both the old and 
revised regulations.  Accordingly, the Board finds that it 
may proceed with a decision on the merits of the veteran's 
claim, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993). 

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30%  Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On or after November 7, 1996, the VA Schedule for rating PTSD 
reads as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Factual Background

In September 1979, the veteran was treated by Dr. W.C., a 
private physician, for various symptoms, including 
suspiciousness, delusions, and auditory hallucinations.  
Dr. W.C. indicated that due to his symptoms, the veteran had 
become unable to perform his usual work duties.  Following 
examination, Dr. W.C. diagnosed the veteran with paranoid 
schizophrenia and concluded that it was doubtful that the 
veteran would ever be able to work again.

Private treatment records and hospitalization reports dated 
from March 1981 through April 1988, reflect ongoing treatment 
for schizophrenia.  These treatment reports note the 
veteran's continuing unemployment, isolative behavior, poor 
living conditions, poor hygiene, divorced status and 
inability to care for himself.  

Social Security Administration records reflect that the 
veteran was awarded disability benefits from that agency for 
several disabilities, including paranoid schizophrenia, 
chronic schizophrenia, undifferentiated type, and "Agent 
Orange."

In December 1989, a VA social and industrial survey was 
conducted.  The VA social worker noted the veteran's history 
of paranoid schizophrenia for the previous 20 years.  The 
veteran indicated that he was first hospitalized for a 
psychiatric disorder in 1969, followed by other periods of 
hospitalization.  He stated that for the past year he had no 
longer been experiencing the hallucinations that he had 
experienced almost continuously in the past, and that his 
overall condition had significantly improved.  He reported 
that he had been unemployed since 1979.  The veteran also 
reported difficulty sleeping and that he had been 
experiencing dreams of being captured and of being in combat 
situations.  

In December 1989, the veteran was provided with a VA 
psychiatric examination.  The VA examiner noted that this was 
a difficult case in which to provide an opinion because the 
veteran had both a clear history of paranoid schizophrenia 
and a history consistent with PTSD.  The examiner diagnosed 
schizophrenia and "PTSD, delayed, in part masked by major 
psychotic disorder."  The examiner stated that the veteran 
had been improving somewhat and that his major psychotic 
disorder had cleared.  The VA examiner also concluded that 
the veteran's PTSD was clearly recognizable and that he would 
find the veteran "100% percent disabled for PTSD."  

In May 1992, the veteran underwent a VA psychiatric 
evaluation.  The veteran reported that he was engaged and had 
been living in a house with his fiancée for the past two 
years.  He also reported that he had been taking trips, 
engaging in activities, and visiting with relatives.  He 
indicated that he had worked for two months as a pipefitter 
in 1990 and 1991, but stated that he was not allowed to work 
more than that or his benefits would be cut off.  He reported 
that he had intrusive thoughts about Vietnam maybe five times 
a month, but not as often as he had experienced in the past.  
He stated that he had flashback experiences, that his startle 
response was still terrible, and that his hypervigilance was 
not as bad as it used to be.  

On examination, the VA examiner noted that the veteran had 
good hygiene and grooming.  The VA examiner also noted that 
he exhibited flattened affect and was reportedly happy one 
day and sad the next.  He was also found to be alert and 
oriented, with no delusional thinking, and no hallucinations.  
Insight and judgment were reportedly fair, and recent and 
remote memory and recall were found to be grossly intact.  
The examiner diagnosed the veteran with PTSD and chronic 
residual schizophrenia.  

Private medical treatment records dated between September 
1994 and January 1995 reflect that the veteran did not appear 
suicidal during this period and that his symptoms were being 
controlled with medicine.  In January 1995, an examiner 
indicated that the veteran's diagnosis was not clear and 
noted questionable schizoaffective disorder and questionable 
PTSD.  

In November 1994, the veteran underwent a VA psychiatric 
examination.  He reported that he was living in a mobile 
home, which he also rented to roommates.  He indicated that 
he had not worked steadily since 1980 when he was working as 
a pipefitter.  The VA examiner noted the veteran's past 
diagnoses of chronic, undifferentiated schizophrenia and 
PTSD.  The VA examiner also noted that the veteran's symptoms 
of schizophrenia had included active hallucinations, 
threatening behavior, and paranoid delusions.  The veteran 
described himself as having no motivation to work more 
steadily.  He stated that his sleep disturbance limited his 
ability to work and that he took naps during the day.  He 
reported that he enjoyed certain activities and had a lot of 
friends.  He described no anger or temper problems and no 
overt hyper vigilance.  He reported reduced concentration and 
indicated that he startled easily, particularly with loud 
noises and machine gun-like noises.  He stated that he 
continued to have nightmares about being captured perhaps one 
or two times per month, and that he would often awaken scared 
and tired the next day.  The VA examiner noted that he denied 
any current significant depression, suicidal thoughts, or 
active hallucinations.  

On examination, the VA examiner noted that the veteran was 
casually groomed, and neatly dressed, with a very restricted 
and flat affect.  His thought process was found to be 
generally coherent, though at times somewhat tangential.  He 
was reportedly alert and oriented times three, with grossly 
intact memory and concentration.  There were no acute 
suicidal or homicidal thoughts found, and his mood was noted 
to be euthymic.  The VA examiner found that he did not have 
any significant paranoia, depression, or anxiety.  The 
veteran's abstraction ability was found to be grossly intact 
and insight and judgment were reportedly fair.  The examiner 
diagnosed the veteran with chronic schizophrenia, 
undifferentiated and PTSD, with residual symptoms.  The VA 
examiner assigned a Global Assessment of Functioning score of 
35.   The VA examiner concluded that the veteran had residual 
symptoms of schizophrenia and PTSD, and that his symptoms 
appeared to have improved since the early 1980's when he was 
hospitalized for active psychiatric symptomatology. 

In January 1996, the veteran testified at a personal hearing 
held at the RO.  He stated that he usually got approximately 
six hours of sleep a night, but that it was often broken up 
so he would sleep for a couple of hours, awaken, and then 
wander around.  He indicated that he had nightmares once 
every three months about events that happened in the service.  
He stated that he did not have any close friends that he 
communicated with anymore because he felt that people were 
taking advantage of him.  He stated that he went to China 
recently, and did not have any problems with the people there 
and did not experience any nightmares bringing back memories 
from Vietnam.  He stated that his recent marriage was going 
"real good."  He stated that he would see his doctor for 
counseling approximately every three months, or sometimes 
more depending on how he was feeling.  He described being in 
really bad shape in 1980 and working real hard to improve 
himself.  He indicated that the doctors' reports stated that 
he had improved tremendously since that time.  He reported 
that he was currently working part-time and receiving Social 
Security disability benefits.

Private medical records dated between February 1996 and July 
1997 reveal that the veteran was generally getting along well 
with his wife of one year, but that he sometimes got "mad 
real fast."  He was noted to be doing well, and working in 
the morning delivering papers, which he liked.  He indicated 
that he heard no voices since the 1980's.  The veteran 
reported taking trips and picnics, and that he did the 
billing in his household and remembered addresses.  The 
veteran indicated that he could not do algebra and 
trigonometry, which were required for pipefitting.  He stated 
that he kept trying to relearn them, and would sometimes 
learn them temporarily, only to forget them later.  An 
examiner provided an impression that the veteran was disabled 
in part due to atrophy of job skills and confidence.  

In June 1997, the veteran underwent a VA psychiatric 
examination.  The veteran indicated that he had been 
experiencing a lot of bad dreams and fatigue, and that his 
sleep was often brief.  He stated that he might go for two 
days with only three hours of sleep, and another day with 
seven or eight hours of sleep.  He denied experiencing any 
nervousness, anxiety, paranoid thinking, or other symptoms.  
He indicated that he still had "bad thoughts" regarding 
Vietnam.  He indicated that he was working part-time as a 
janitor, having started that job a couple of months earlier.  
He reported living in an apartment with his wife of two 
years.  He indicated that he did household chores and general 
maintenance at the apartment.  He reported hobbies, to 
include travel.  He reported that he had many close friends 
and family in the area.  He described his mental condition as 
"getting better" and noted that he did not get upset like 
he used to.  

During the examination, the VA examiner noted that the 
veteran had a somewhat blunted affect; a slight, intermittent 
hesitancy in his speech; and no current hallucinations.  The 
veteran denied any problems with thinking or concentration, 
but indicated that he had difficulty with memory.  The VA 
examiner indicated that the veteran continued to do 
reasonably well, and that his PTSD symptoms were very similar 
to those evaluated in November 1994.  The VA examiner stated 
that the veteran's mood might be somewhat improved and that 
his overall functioning was perhaps slightly improved.  The 
VA examiner stated that separating the veteran's symptoms of 
PTSD and schizophrenia and attributing them to a particular 
disorder was a difficult task.  The examiner indicated that 
he believed the veteran was more disabled than perhaps a 10 
percent rating would indicate, but stated that he was not 
familiar with the criteria and would hesitate to suggest more 
than a possible need for a somewhat higher rating in view of 
the total picture.  The examiner diagnosed schizophrenic 
reaction, residual type, and PTSD, with residual symptoms.  
The examiner noted that the veteran's major PTSD 
symptomatology was sleep disturbance, chronic fatigue and 
intrusive recollections.  The examiner assigned a GAF score 
of approximately 45-50.  

In August 1999, the veteran underwent another VA psychiatric 
examination.  He reported that he was still married and 
working part-time.  He reported that he slept an average of 
six hours per night, but that lately his sleep had been bad, 
as he would usually awaken three to four times a night.  He 
reported weekly nightmares, but no flashbacks.  He stated 
that he had almost daily thoughts of Vietnam.  He was noted 
to be hypervigilant, mild to moderate.  He described 
exaggerated startle response, particularly around the Fourth 
of July.  He indicated that he liked to go out, but did not 
go out much because his wife was studying and his work at a 
golf and country club made going out to a restaurant less 
exciting.  He indicated that he did not get angry.  He stated 
that his concentration was somewhat affected.  He reported 
having contact with friends and relatives, and a good 
relationship with his wife.  He described his mood as 
"pretty much happy."  He reported that that he had no 
psychotic symptoms recently.  He stated that he no longer got 
any counseling.  He indicated that he and his wife owned a 
condominium.  

The VA examiner described the veteran as very well groomed, 
pleasant, and cooperative.  His thought flow was found to be 
linear with tight associations.  The veteran reportedly 
denied any suicidal or homicidal ideation.  The VA examiner 
stated that the veteran's general knowledge was adequate and 
that he was oriented as to time, place and person.  Immediate 
memory was noted to be 3/3, recent memory to be 3/3, and 
remote memory was noted to be adequate.  The VA examiner 
found that the veteran abstracted adequately, although 
somewhat concretely at times.  His concentration was found to 
be acceptable and his insight and judgment were noted to be 
adequate.  The VA examiner concluded that the veteran's 
condition seemed to have changed little since 1997.  The VA 
examiner diagnosed PTSD, mild to moderate severity on a scale 
of mild, moderate, severe, and profound; and schizophrenia, 
residual type.  The VA examiner assigned a GAF score of 62. 

Analysis

Initial matter- well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided with several recent VA 
examinations, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The veteran is currently rated as 30 percent disabled for his 
service-connected PTSD.  As noted above, the Board will 
consider the veteran's claim under both the current and the 
former schedular criteria in accordance with the Court's 
ruling in Karnas, 1 Vet. App. at 311.

Regarding the new criteria, the Board finds that the 
preponderance of the evidence is against an increased rating 
of 50 percent, as recent VA psychiatric examination has 
revealed no evidence of symptoms such as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; or disturbances of motivation and 
mood.  In particular, the Board notes that the November 1994 
VA examiner specifically found that the veteran's judgment 
was fair and that his abstraction was intact.  Additionally, 
both the November 1994 and August 1999 VA examiners found the 
veteran's memory to be intact, and although the November 1994 
VA examiner noted flattened affect, the June 1997 noted only 
blunted affect with continued improvement in the veteran's 
mood.  

The Board recognizes that the veteran has continued to report 
chronic sleep impairment and fatigue, as well as occasional 
nightmares related to Vietnam.  He also specifically reported 
in June 1997 that he has continued to have some difficulty 
with his memory.  However, his currently assigned 30 percent 
disability rating contemplates some mild symptoms such as 
chronic sleep impairment and mild memory loss.  

The evidence of record shows that the veteran and his wife 
currently own a condominium; that the veteran has been able 
to maintain consistent employment for several years; that he 
performs household chores and general maintenance; that he 
engages in hobbies and other activities; and that he has 
consistently presented himself on examination as well groomed 
and neatly dressed.  In essence, the Board finds that these 
factors support the veteran's presently assigned 30 percent 
rating, which contemplates generally satisfactorily 
functioning, with self-care, routine behavior, and 
conversation shown to be normal.  The Board further finds 
that in light of the veteran's mild symptomatology and 
generally satisfactorily functioning, the preponderance of 
the evidence is against an increased disability rating of 
50 percent under the new criteria.

The Board also finds that a rating of 70 percent is not 
warranted under the new criteria, as the recent competent and 
probative evidence of record does not demonstrate that the 
veteran experiences suicidal ideation; that he engages in 
obsessional rituals which interfere with routine activities; 
that he experiences near-continuous panic or depression, 
impaired impulse control, or spatial disorientation; or that 
he displays neglect of personal appearance and hygiene.

In accordance with the Court's ruling in Karnas, the Board 
has also considered whether a 50 percent evaluation or higher 
is warranted for the veteran's PTSD under the old criteria.  
However, the Board believes that the more recent evidence of 
record does not demonstrate that the veteran is considerably 
impaired in his ability to maintain effective or favorable 
relationships with people, or that he experiences 
psychoneurotic symptoms causing his the reliability, 
flexibility and efficiency levels to be so reduced as to 
result in considerable industrial impairment.  As noted 
above, the record demonstrates that the veteran's current 
PTSD symptoms consistent of no more than chronic sleep 
impairment, fatigue, and some mild memory loss.  The record 
also shows that over the past several years, he has been able 
to maintain a good relationship with his wife, as well as 
with other family and friends.  He has also reported that he 
has been able to maintain employment for the past several 
years and that he routinely engages in hobbies and other 
activities.  For these reasons, the Board concludes that the 
preponderance of competent and probative evidence is against 
finding that the veteran's functioning is "considerably" 
impaired so as to warrant an increased disability rating of 
50 percent under the old criteria.

The Board wishes to note that it is cognizant that the 
veteran was hospitalized in past years for psychiatric 
problems and that the medical evidence of record reveals a 
general history of symptomatology much more severe than was 
demonstrated during the veteran's more recent VA psychiatric 
examinations.  However, the Board also wishes to note that 
the veteran was primarily diagnosed with various forms of 
schizophrenia during such hospitalizations, for which many of 
his symptoms were attributed and for which he is not service-
connected.  

Furthermore, the Board believes that the evidence of record 
shows that the veteran's overall psychiatric condition has 
improved steadily since the 1980's, demonstrating a general 
remission of his schizophrenia since December 1989, and only 
mild PTSD symptomatology thereafter.  The Board further 
believes that this improvement in his condition has allowed 
the veteran to obtain and maintain ongoing employment in 
recent years, and to develop better relationships with his 
friends and family.  The Board finds this conclusion to be 
consistent with the findings of both the November 1994 VA 
examiner, who specifically concluded that the veteran's 
symptoms had improved since the early 1980's, and the June 
1997 VA examiner, who indicated that the veteran's mood and 
overall functioning had continued to improve following his 
November 1994 VA examination.  The Board also finds that this 
is consistent with the veteran's GAF scores, which have 
continued to improve in recent years, going from 35 in 1994, 
which is reflective of major impairment in several areas, to 
62 in 1999, which is indicative of only some mild symptoms or 
mild impairment in social or occupational functioning.  The 
Board notes that these GAF scores account for impairment 
caused by both the veteran's PTSD and his non service-
connected schizophrenia, which the Board believes to have 
been in remission for some time.  

In short, while the Board has considered the veteran's past 
history of hospitalizations and severe psychiatric 
symptomatology, the Board finds the more recent VA 
psychiatric examinations of record, which relate primarily to 
the veteran's PTSD rather than his non service-connected 
schizophrenia, to be much more probative in determining the 
present level of the his PTSD disability.  See Francisco, 7 
Vet. App. at 58.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the competent and 
probative evidence is against the assignment of a rating in 
excess of 30 percent under both the new and old criteria of 
Diagnostic Code 9411.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 
38 C.F.R. § 3.321 (1999).  The Board notes that the RO, in 
the March 1998 Supplemental Statement of the Case, concluded 
that referral for an extraschedular evaluation was not 
warranted.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (1999).

In this case, the Board finds that the evidence does not show 
that the veteran's service-connected PTSD disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  Although 
the veteran appears to have experienced several periods of 
extended unemployment throughout the 1980's, the evidence of 
record demonstrates that he has been able to maintain 
consistent employment throughout the past several years.  
Furthermore, although several medical care providers in the 
1980's specifically found that the veteran was unable to 
maintain employment, these opinions appear to have been 
provided solely in regard to the veteran's schizophrenia and 
not his service-connected PTSD.  As discussed in detail 
above, the veteran's schizophrenia appears to have been in 
remission for some time.  While the veteran continues to 
experience symptoms such as chronic sleep impairment and mild 
memory loss as a result of his service-connected PTSD, these 
symptoms have not prevented him from obtaining employment or 
from engaging in a variety of hobbies and other activities.  
In light of the veteran's recent employment and his continued 
improvement in functioning since the remission of his 
schizophrenia, the Board finds that the evidence does not 
demonstrate that his service-connected PTSD markedly 
interferes with his ability to secure or maintain employment.

As discussed above, the veteran required hospitalization for 
psychiatric problems on several occasions in the 1980's.  
However, these hospitalizations likewise appear to have been 
solely for treatment related to the veteran's schizophrenia, 
which is not a service-connected disability.  There is no 
indication that the veteran has ever required hospitalization 
for his service-connected PTSD disability, and no indication 
that he has required any hospitalization whatsoever for 
psychiatric problems in recent years.  

In summary, the Board finds that the evidence in this case 
does not demonstrate that the veteran's service-connected 
PSTD markedly interferes with his employment or that he has 
required frequent periods of hospitalization for this 
disability.  Thus, the Board finds the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Court of Veterans Appeals has stated the word "definite", as used in the old schedular criteria for a 30 
percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. Brown, 4 Vet. App. 301, 303 
(1993).  However, the degree of impairment, which would lead to an award at the 30 percent level, can be 
quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, dated November 9, 1993, 
the VA General Counsel concluded that "definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  "Definite" represents a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, including the 
Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. 
§ 3.101 (1999).
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.].  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood.


